Title: To George Washington from William North, 20 May 1789
From: North, William
To: Washington, George



Sir,
May 20th 1789

Fearful of intruding on Your Excellencys time, more valuable at present, if possible, than ever: I should have waited in silence until my merits had been sufficient to bring me forward, were I not informed that Your Excellency would not be displeased with applications from those who wished to serve the Public.
For this Purpose, I offer myself to your Excellencys Notice—If I have abilities, Your Excellency can best estimate their Value, and place them where they will be most useful to our Country. I can only vouch for my integrity, & for the promptitude with which I shall execute the commands of a Leader whom I was so

long used to follow in times of difficulty, & distress. With the most Profound respect, I have the honour to be, Sir, Your Excellencys Obed. Servant

W. North

